PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/363,631
Filing Date: 25 Mar 2019
Appellant(s): Oerlikon Metco (US) Inc.



__________________
John P. Fonder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US Patent Application Publication No US 2010/0122853 A1) (Scott) in view of Mizuno (US Patent Application Publication No. US 2008/0245185 A1) (Mizuno), and Findeisen et al. (US Patent No. 6,682,580 B2) (Findeisen), and as evidenced by Kuntz et al. (US Patent Application Publication No. US 2008/0152405 A1) (Kuntz).

Regarding instant claims 1 and 2, Scott discloses encapsulated diamond particles (page 1, paragraph [0001]) represented by FIG. 1, reproduced below:

    PNG
    media_image2.png
    500
    666
    media_image2.png
    Greyscale

	Scott discloses that the encapsulated diamond particles <100> have a round shape (page 2, paragraph [0018]). Scott further discloses that diamond <102> comprises a natural diamond (page 2, paragraph [0019]), which is construed to meet the claimed wear resistant element.
	Scott further discloses that the encapsulated diamond particles <100> comprise an intermediate encapsulant material <104> (page 2, paragraph [0017]) comprising titanium (page 1, paragraph [0020]), and having a thickness of between 1 to 10 microns (page 2, paragraph [0021]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Scott further teaches that the intermediate encapsulant material <104> is formed using chemical vapor deposition (CVD) and physical vapor deposition (PVD) (page 3, paragraph [0025]). In a similar fashion, Appellant discloses that the intermediate coating is metallurgically bonded to the wear resistant element using chemical vapor deposition and physical vapor deposition (see Specification at page 18, lines 7-10). Therefore, the CVD and PVD methods of Scott are construed to form an intermediate layer that is metallurgically bonded to the diamond <102> in the same way as the claimed composition.
	Scott further discloses that the encapsulated diamond particles <100> comprise an encapsulant material <106> (page 2 paragraph [0017]), which is construed to meet the claimed outer layer encapsulating the intermediate layer. Scott further discloses that the encapsulant material comprises tungsten carbide (page 2, paragraph [0022]).
	Scott further teaches that the encapsulated diamond particles are combined with particles of a metal matrix material (page 5, paragraph [0041]), wherein said matrix is construed to meet the claimed binder.
	Scott does not explicitly disclose a porous outer layer further comprising a sintering aid and having the requisite density properties.
	However, Mizuno discloses a powder comprising cermet particles containing a tungsten carbide and a metal selected from cobalt and nickel (page 1, paragraph [0009]). Mizuno further discloses that said particles having a bulk specific gravity of 3.6 or more such that wear resistance is improved (page 2, paragraph [0014]). Said density is construed to include the claimed density of greater than 6 gm/cm3; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Findeisen discloses a wear resistant component comprising a matrix powder comprising hard material particles that are dense-sintered powders with a closed porosity that are based on tungsten carbide (Claims 1 and 5).
	Kuntz provides evidence that the density of natural diamond is about 3.52 g/cm3 (page 5, paragraph [0060]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to use the tungsten carbide and metal containing cermet of Mizuno to for the outer encapsulant <106> of Scott. The motivation for doing so would have been that the cermet has optimized wear resistance.
	Further, it would have been obvious to select those tungsten carbide materials having a closed porosity as disclosed by Findeisen as such tungsten carbides having a closed porosity are art recognized components for those wear resistant articles comprising tungsten carbide. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). A tungsten carbide having a closed porosity that is included in a coating composition is construed to provide porosity to said coating in the same was as required by the claim.
	Given the density of the cermet of Mizuno is greater than 3.6 and the evidence that natural diamond, such as that used by Scott, has a density of 3.52 g/cm3, the prior art combination is construed to meet the requisite limitation of the outer layer having a greater density than that of the wear-resistant element.
	Regarding the terms “thermal spray powder” and “sintering aid”, said terms are construed to be intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the combination of the encapsulated diamond particles and particles of a metal matrix material of Scott are construed to meet the requisite powder of the claim, and are considered capable of being used as a thermal spray powder, as claimed, absent evidence to the contrary. Further, the cobalt and nickel metal combined with tungsten carbide to form the cermet of Mizuno is construed to meet the requisite sintering aid selected from cobalt and nickel and function in a similar matter, absent evidence to the contrary.
	Therefore, it would have been obvious to combine Mizuno, Findeisen and the evidence of Kuntz with Scott to obtain the invention of the claims.

Regarding instant claim 3, Mizuno further discloses that the amount of tungsten carbide in the cermet is 94% by mass or less, and the metal content in the cermet is 6% by mass or more (pages 2-3, paragraph [0019]), which is construed to include the amount recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Scott further discloses that the diamond <102> in the encapsulated diamond particle has a substantially uniform size (page 2, paragraph [0019]). Scott further characterizes that the thickness of each layer is strictly controlled (page 2, paragraph [0021]; page 3, paragraph [0023]); therefore, the average particle size of the encapsulated diamond material is construed to be controlled by the size of the encapsulated diamond. One of ordinary skill in the art would necessarily conclude that the use of substantially uniform diamonds would lead to the production of substantially uniform encapsulated diamonds, wherein substantially uniform is construed to include the size range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Further, the substantially uniform particles are construed to be able to have the intended effect of arranging the first plurality of particles in a close packed structure, as claimed.

Regarding instant claim 5, Scott further discloses that the diamonds <102> in the encapsulated diamond particles have a multi-modal size distribution (page 2, paragraph [0019]). Scott further characterizes that the thickness of each layer is strictly controlled (page 2, paragraph [0021]; page 3, paragraph [0023]); therefore, the average particle size of the encapsulated diamond material is construed to be controlled by the size of the encapsulated diamond. One of ordinary skill in the art would necessarily conclude that the use of diamonds having a multi-modal size distribution would lead to the production of encapsulated diamonds having the same multi-modal size distribution. Further, the disclosure of a multi-modal size distribution necessarily includes an embodiment wherein a second plurality of round particles has a mean diameter that is less than a first plurality of round particles.

Regarding instant claim 6, Scott further discloses that the encapsulated diamond particles are combined with a metal matrix material to form a particle-matrix composite material comprising less than about 25% by volume of diamonds, less than 50% by volume of the metal matrix, and the one or more encapsulant material comprising the remainder of the volume. Therefore, the combination of the diamond and encapsulant material (i.e., the encapsulated diamond material) is construed to be present in the particle-matrix composite in an amount of greater than 50% by volume; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 15, Scott further discloses that the encapsulated diamond material is placed on a cutting face of the crown region of a drill bit (page 4, paragraph [0036]; FIG. 4), wherein said cutting face is construed to meet the claimed coating.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Mizuno, and Findeisen, and as evidenced by Kuntz as applied to claim 1 above, and further in view of Lockwood (US Patent Application Publication No. US 2008/0017421 A1) (Lockwood).

Regarding instant claim 7, Scott in view of Mizuno, Findeisen, and the evidence of Kuntz discloses the powder of claim 1, but does not explicitly disclose the elastic modulus of the encapsulated diamond material.
	However, Lockwood discloses an insert for a drill bit that includes a plurality of encapsulated particles (page 2, paragraph [0022]). Lockwood further that the encapsulated particles are a tungsten carbide or a WC-Co, which is construed to be a tungsten carbide/cobalt cermet (page 4, paragraph [0049]). Lockwood discloses that the particles have an elastic modulus of 350 GPa or greater such that the particles undergoes minimal compression during applied loads encountered during drilling (page 4, paragraph [0050]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to ensure that particles of Scott in view of Mizuno and Findeisen have an elastic modulus of greater than 350 GPa. The motivation for doing so would have been to ensure that the encapsulated particles undergo minimal compression during applied drilling loads.
	Therefore, it would have been obvious to combine Lockwood with Scott in view of Mizuno, Findeisen, and the evidence of Kuntz to obtain the invention as specified by the instant claim.

(3) Response to Argument
Appellant’s arguments in the Appeal Brief filed 11 April 2022 have been carefully considered, but are unpersuasive.

Appellant first contends that the Examiner has failed to present a prima facie case of obviousness by failing to ascertain the level of ordinary skill in the art. Broadly, Appellant argues that the Examiner has failed to articulate any findings whatsoever that would resolve the level of ordinary skill in the art of the claimed invention prior to concluding that one of ordinary skill in the art would find the claimed invention obvious.
	Appellant’s argument is unpersuasive because Appellant has not pointed to any specific failure of the Examiner. All of the prior art references are drawn to those compositions used in the production of wear-resistant coatings, wherein the tungsten carbide is a specific composition used. Therefore, one of ordinary skill in the art is one that is knowledgeable in the art of such compositions and applications. Furthermore, as mapped in the prior art rejections, the motivation to combine the prior art references deals with what one of ordinary skill in the art would see as advantageous and/or obvious to one of ordinary skill in the art to try and combine with a reasonable expectation of success. Therefore, Appellant’s argument that the level of one of ordinary skill in the art is not well formed.

Appellant further contends that the references do not teach or suggest the claimed “porous outer layer” of claim 1, and one of ordinary skill in the art would not have been motivated to modify a Scott-Mizuno particle with Findeisen’s materials. Specifically, Appellant disagrees that Findeisen’s disclosure of a matrix powder comprising hard material powders that are dense-sintered powders with a closed porosity based on tungsten carbide obviates the claimed porosity of the claims because Appellant points out that Findeisen is drawn to those powders having a closed porosity or pore free. Appellant contends that in their invention, the porous outer layer allows outside materials to penetrate the particle.
	Appellant’s argument is unpersuasive. The disclosure of “closed porosity” is construed to meet the broadly claimed “porous outer layer” absent an explicit definition that restricts the claimed porosity to one that has open pores on the outer surface of the outer layer.
	In response to arguments that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., that an open porosity of the outer layer allows for outside materials to penetrate the particle) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Appellant further appears to argue that the limitation that the binder material is metallurgically bondable to the intermediate coating makes it necessary that the binder material readily penetrates the outer layer in order to bond to the intermediate layer. However, this interpretation of the claims is not the only reasonable interpretation of the claims. “Metallurgically bondable” also merely describes the compositional properties of claimed binder, outer layer and intermediate layer. As the prior art combination positively discloses the same compositional binder, outer layer, and intermediate layer required by the claims, such compositions must have the same properties as the claims (i.e., that each composition is metallurgically bondable to each other).

Appellant further contends that the Examiner has failed to consider the totality of the teachings of Mizuno. Specifically, Appellant contends that Mizuno teaches away from a porous outer layer having a density greater than 6 gm/cm3. Appellant cites paragraph [0015] of Mizuno, which alleges teaches an upper limit of a specific gravity (and therefore density) of 6.0 or less because a “decrease in bulk specific gravity is less likely to cause insufficient softening or insufficient melting of the cermet particles at the time of thermal spraying… (so that) the deposit efficiency of the spray powder can be enhanced to a particularly suitable level for practical use”.
	Appellant’s argument is unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP §2123(II).
	In the instant case, the language of paragraph [0015] of Mizuno appears to be a preferred embodiment of the disclosed invention. Such an interpretation is taken from the language of Mizuno, inclusive of “the thermal spray powder of this embodiment preferably has a bulk specific gravity of 6.0 or less” and “decrease in specific gravity of the thermal spray powder is less likely to cause insufficient softening or insufficient melting of the cermet particles” (emphasis added). Such a preferred embodiment does not teach away from the broader disclosure of a specific gravity of 3.6 or more in paragraph [0014]) or Mizuno. 
	Furthermore, the language that a “decrease in specific gravity of the thermal spray powder is less likely to cause insufficient softening or insufficient melting of the cermet particles” does not definitively teach that the specific gravity of less than 6.0 renders the claimed composition inoperable for its intended use, rather those compositions having a specific gravity of less than 6.0 are more preferred for use in the intended operation.

Appellant further contends that claim 7 is not obvious over the prior art because the Lockwood reference fails to alleviate the deficiencies of Scott, Findeisen, and Kuntz.
	Appellant’s arguments are unpersuasive as the allegation of the deficiencies of Scott, Findeisen, and Kuntz are unpersuasive as addressed above.

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        07/21/2022

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.